Citation Nr: 0618660	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-07 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served in the Florida Army National Guard from 
March 1950 to October 1988, including several periods of 
active duty for training, including from March to November 
1956, February to August 1967, and November 1974 to April 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
right and left knee disabilities.  

In April 2006, a hearing was held at the St. Petersburg RO 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In June 2006, the Board advanced the veteran's case on the 
docket in light of his advanced age.  See 38 U.S.C.A. § 7101 
and 38 C.F.R. § 20.900(c) (2005).  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for right and left knee 
disabilities.  He served in the National Guard for 
approximately 38 years and, although he denies a specific 
knee injury during that time, he contends that the routine 
physical training performed in the course of his duties 
eventually destroyed the cartilage in both knees.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the 
"active military, naval, or air service."  38 U.S.C.A. §§ 
1110, 1131.  The term "active military, naval, or air 
service" includes "active duty, any period of active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24).  

In other words, that the veteran developed a knee disability 
at some point during the 38-years he was a member of the 
National Guard is not enough.  Rather, to warrant service 
connection for right and left knee disabilities, the veteran 
must show (1) that he became disabled from a disease or 
injury of the knee during a period of active duty for 
training or (2) that he became disabled from an injury of the 
knee during a period of inactive duty training.

In this case, the record on appeal currently does not provide 
an adequate basis upon which to conclude that a right or left 
knee disability manifested itself during a period of active 
service.

In fact, the veteran's service medical records are entirely 
negative for complaints or abnormalities pertaining to either 
knee.  At periodic physical examinations conducted in January 
1958, November 1961, November 1965, November 1966, August 
1978, February 1982, and January 1985, the veteran's lower 
extremities were found to be normal.  Moreover, on reports of 
medical history completed by the veteran in connection with 
these examinations, he specifically denied a history of 
lameness, arthritis, or a "trick" or locked knee.  

The record does contain an August 1986 operative report from 
the Hughston Orthopaedic Clinic showing that the veteran 
underwent arthroscopy of the left knee, with debridement and 
removal of osteophytes.  The diagnosis was degenerative joint 
disease of the left knee.  The record is unclear as to 
whether the veteran was on a period of active service at the 
time he was diagnosed as having arthritis.  Since his claim 
is based on disability incurred in the line of duty in the 
National Guard, his dates of active duty for training and 
inactive duty for training during this period must be 
verified.  See 38 C.F.R. § 3.159 (c)(2). 

Moreover, with respect to the veteran's claim of service 
connection for a right knee disability, the Board notes that 
the record on appeal is currently lacking any competent 
medical evidence of a right knee disability either during 
active service or currently.  At the April 2006 Board 
hearing, however, the veteran's spouse testified that four 
months after the veteran underwent arthroscopic surgery on 
his left knee in August 1986, surgery was performed on his 
right knee for arthritis at the same facility.  Records of 
this surgery, however, have not yet been associated with the 
record on appeal and are relevant to the issue of whether the 
veteran's right knee disability was manifested during a 
period of active service.  

In addition, the veteran testified that he recently underwent 
total right and left knee replacements.  These records are 
likewise absent from the record on appeal and are necessary 
to establish the presence of a current disability, a 
necessary element of a claim of service connection.  
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization for the release of 
information from the veteran, the RO 
should request records of treatment for 
the veteran's right and left knee 
disabilities from the Hughston 
Orthopaedic Clinic in Columbus, Georgia, 
for the period from December 1985 to the 
present.  Alternatively, the veteran may 
submit such records directly to the RO, 
should he have them in his possession. 

2.  The RO should also ask the veteran to 
submit or identify records of treatment 
for his recent right and left total knee 
replacements.  After obtaining any 
necessary authorization for the release 
of information, the RO should request 
such records if the veteran is unable to 
submit them. 

3.  The RO should contact the service 
department, or other records depository 
as appropriate, and request verification 
of the dates of the veteran's active duty 
for training and/or inactive duty 
training during the years 1985, 1986, and 
1987.  In the event the information is 
not available, a written statement to 
that effect should be included in the 
record.

4.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



